DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	A telephone call was made to Michael Spradley (attorney of record) on 5/7/2021 to request an oral election to this restriction requirement but did not result in an election being made.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a proximal articulation clamshell (PACS) system, classified in A61F5/0113.
II. Claim 14-17, drawn to a method of wearing and removing an improved proximal articulation clamshell (PACS) system, classified in A61F5/0127.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products of Invention I can be used in a materially different process than that encompassed by Invention II such as a process used for stabilizing an ankle in a frontal plane for the management of varus instability or deformity foot comprising positioning a fixed shell of a PACS  at a medial section of a lower leg and positioning a movable shell of the PACS  at a lateral section of the lower leg whereby the fixed shell supports the . 
This application contains claims directed to the following patentably distinct species (PLEASE CHOOSE ONE):
Species A:  Figs. 1-6
Species B:  Figs. 7-9
Species C:  Figs 10-11
 The species are independent or distinct because each species is directed to unique elements and/or combinations of elements not required by each of the other species. With regard to species A, the opening is an anterior opening.  With regard to species B, the opening is a lateral opening.  With regard to species C, the opening is a medial opening.  In addition, these species are not obvious variants of each other based on the current record.
IF APPLICANT ELECTS SPECIES A, PLEASE CHOOSE ONE SUBSPECIES BELOW:
Subspecies A1:  Figures 1A, 4, 5, 6, 7, 9, 10, 11
Subspecies A2:  Figures 1B, 2A, 2B, 8, 
The subspecies are independent or distinct because they each comprise a different 
vertical support distal end, i.e. either a shoe or a footplate.
IF APPLICANT ELECTS SPECIES B, PLEASE CHOOSE ONE SUBSPECIES BELOW:
Subspecies B1:  Figures 1A, 4, 5, 6, 7, 9, 10, 11
Subspecies B2:  Figures 1B, 2A, 2B, 8, 
The subspecies are independent or distinct because they each comprise a different 
vertical support distal end, i.e. either a shoe or a footplate.
IF APPLICANT ELECTS SPECIES C, PLEASE CHOOSE ONE SUBSPECIES BELOW:
Subspecies C1:  Figures 1A, 4, 5, 6, 7, 9, 10, 11
Subspecies C2:  Figures 1B, 2A, 2B, 8, 
The subspecies are independent or distinct because they each comprise a different 
vertical support distal end, i.e. either a shoe or a footplate.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (A, B or C), or a single grouping of patentably indistinct species together with a single disclosed subspecies (see election instructions as discussed above), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 14 are generic to Species A, B and C.
Restriction for examination purposes as indicated is proper because all the inventions and species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions have acquired a separate status in the art in view of their different classifications; and/or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or	
the inventions require a different field of search (for example, searching different classes/subclass or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 25 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species together with the subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, species or grouping of patentably indistinct inventions and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GINA MCCARTHY/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786